PER CURIAM.
This petition for writ of mandamus seeks to compel the circuit court to issue a ruling on a pending motion for postconviction relief. The state has filed a response showing that the circuit court recently issued an order to show cause regarding the pleading pending below. Because reasonable measures are being taken to ensure that petitioner’s motion will be disposed of as promptly as circumstances permit, we deny the petition for writ of mandamus, but we encourage the circuit court to continue its efforts to expeditiously dispose of the motion pending below. See Wilson v. State, 775 So.2d 1003 (Fla. 1st DCA 2001).
WOLF, B.L. THOMAS, and KELSEY, JJ., CONCUR.